DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 9-20 in the reply filed on 09/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further examination.
The restriction requirement is made Final.
Specification
The disclosure is objected to because of the following informalities: Reference no. 210 as disclosed in page 12, lines 15-16, is not found in Figure 2. Furthermore, said lines disclose “arcuate and tortuous” cooling channels, but only one shape for cooling channel is portrayed in Figure 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0185255 to Nevoret et al. (hereinafter Nevoret).

With respect to claim 9, Nevoret teaches a rapid tooling system as a method of facilitating and manufacturing abrasive articles in which the rapid tooling system form an abrasive article, layer-by-layer, to produce an article having a desired grinding characteristic (Throughout the reference, in particular, Abstract, [0026], [0039]). Nevoret, also, discloses an embodiment in which a mixture of abrasive particles and powder binder are applied in a layer-by-layer format ([0032] and [0038]). The binder can be polymeric; thus, powder binder reads on polymer bond precursor particles especially in light of the fact that a curing ([0037], [0041], and [0046]) is needed for the raw materials to harden and produce the final product. Therefore, the powder binder of polymeric material is expected to be in “precursor” particle form. Considering the fact that the reference is drawn to producing abrasive articles in a specific pattern or design ([0020] and [0022]), the mixture of particles, i.e. loose powder, is applied or deposited in a confined region because it has to form a final specific pattern. Figures 16 and 19 reflect specific designs. Having each deposited layer in a substantially uniform thickness is well within the scope of a skilled artisan in order to produce a final article in a uniform shape/pattern/design. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
Furthermore, the reference discloses the option/embodiment of having a second binder ([0041]), and in fact, discloses the thermal curable components in powder form may be used in conjunction with other “liquid binder systems” or “liquid adhesives” ([0058] and [0060]) which has demonstrated to provide improved abrasive performance. The fact that the reference discloses depositing binder “powder” and abrasive “particles”, and then discloses the option of having a “other liquid binder system” or “liquid adhesive” be applied as well would reasonably mean that the particles/powders are expected to be applied/deposited together, as also taught by the reference, and the other liquid binder system would be applied afterwards or separately. It is noted that this conclusion is, again, made based on the fact that the reference recognizes the use of curable components in “powder” form ([0032], [0040] and [0058]), and therefore, had they been mixed with a “liquid” component, they could not have been applied as powder. Thus, it is well within the scope of a skilled artisan to have applied the “powder” or “particle” mixture together and then apply the “liquid” component. MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
In addition, the reference is seen to render the claimed step a) iii) obvious because the “other liquid binder system” or “liquid adhesives” ([0058] and [0060]) is cured through drying or upon contact with underlying material ([0060]). Thus, the “other liquid binder system” or “liquid adhesives” is/are converted into a temporary binder material as their curing may take place simply by “drying”. It is, also, expected of any “binder”, in general, to hold and bond the abrasive particles and any other raw materials such as polymeric binder together as it is simply the nature of a “binder”, and by drying the liquid adhesive, it is expected of the mixture or combination of raw/starting materials to be bonded together and semi-hardened. Again, as noted above the rationale to modify or combine the prior art does not have to be stated in the prior art, but that it simply can be impliedly contained in the prior art or be reasonable from knowledge generally available to one of ordinary skill in the art. Additionally, it is noted that the reference is taken to render the formation of “bonded powder particles” in “predetermined regions” obvious due to the fact that the reference recognizes the deposition of the raw materials in a pattern ([0020]) or one which would follow a design ([0022]).  
Moreover, as noted above, the raw/starting mixture and material, in general, are applied in a layer-by-layer format or in successive layers ([0032] and [0039]).  The mixture of polymeric binder powder and abrasive particles, i.e. loose powder particles, and the liquid adhesive or other liquid binder system are applied successively, and therefore, are taken to read on and render the claimed step b) obvious. It is noted that the reference discloses removing or wiping or rolling the excess materials ([0032]) into a container, which would be the material that has not been bonded. 
	Finally, the reference discloses curing the polymeric binder ([0046], [0052], and [0058]) to form the final abrasive article. 

	With respect to claim 10, Nevoret teaches abrasive grains such as diamond and cubic boron nitride as well as a few ceramic type abrasive grains ([0061]).

	With respect to claim 12, Nevoret discloses the separation of all loose particles via wiping or roller ([0032]). 

	With respect to claim 14, Nevoret teaches the use of curable binder compositions containing components such as epoxy acrylates, aromatic urethane acrylates, and a few more ([0052]).

	With respect to claims 15 and 16, the disclosure of Nevoret on curing the binder, wherein the binder can be thermal curable ([0058]), is expected to result in softening the polymer precursor or curable polymer, which would eventually result in solidifying or hardening the mixture of all the particles and liquid binder ([0046]).

	With respect to claim 19, Nevoret discloses the use of a curing agent to induce the binder to polymerize ([0046]). It is reasonable to realize that this curing agent is applied to the semi hardened raw or staring materials, but before the formation of the final abrasive article. 

Allowable Subject Matter
Claims 11, 13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art do not disclose or suggest the cumulative limitations of claims 9 and 11, wherein the liquid binder precursor material of claim 9 comprises a liquid carrier having a polymer dissolved or dispersed therein. The prior art do not disclose or suggest the cumulative limitations of claims 9 and 13 wherein the loose powder particles of claim 9 comprise “submicron” ceramic particles. Moreover, the prior art do not disclose or suggest the cumulative limitations of claims 9 and 17 wherein the converting step (c), as claimed in claim 9, further comprises heating “a selected portion” of the abrasive article perform to a temperature sufficient to at least partially soften and polymerize the polymer bond precursor particles to form the polymer bond particles. Furthermore, the prior art do not disclose or suggest the cumulative limitations of claims 9 and 18, wherein the abrasive article preform of claim 9 is heated to a temperature of about 150°C to about 250°C. Finally, the prior art do not disclose or suggest the cumulative limitations of claims 9 and 20 wherein the heating step of loose powder particles as claimed in claim 9 takes place “prior to step (a)(iii)”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731